Citation Nr: 0615802	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-10 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for unspecified cysts.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from February 1951 to 
February 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

VA has a duty to assist a veteran in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  In a Form 21-4138 
received by the RO in July 2002, the veteran indicated that 
he was treated for cysts at VA's Leesburg Community Based 
Outpatient Clinic (CBOC) in Leesburg, Florida and at the VA 
Medical Center (VAMC) in Orlando, Florida. At his Board of 
Veteran's Appeals hearing, he testified that shortly after 
his 1953 discharge, he went to VAMC in Gainesville, Florida, 
to have his cysts treated, and, that he has been to VA 
facilities about chronic cyst drainage issues over the years.    

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless whether those records are physically in 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 612-613 
(1992).  Seeking the medical records maintained by the VA is 
part of the VA's duty 'to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
[his] claim."  38 U.S.C.A. § 5103A.  The RO has not 
attempted to obtain those records.  

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  Contact the Leesburg CBOC, the Orlando 
VAMC, and the Gainesville VAMC to provide 
any medical records from the year 1953 to 
the present that relate to the veteran's 
cysts.  Associate any records obtained 
with the veteran's claims folder.  

2.  Then, readjudicate the claim in light 
of any additional evidence obtained.  If 
any sought benefit is denied, issue the 
veteran a Supplemental Statement of the 
Case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



